NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



DEVON OSHEA TAYLOR-CRAWFORD,                 )
DOC #F20088,                                 )
                                             )
             Appellant,                      )
                                             )
v.                                           )
                                             )      Case No. 2D18-1809
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed February 8, 2019.

Appeal from the Circuit Court for Pinellas
County; Nancy Moate Ley, Judge.

Howard L. Dimmig, II, Public Defender,
and Frederick W. Vollrath, Special
Assistant Public Defender, Bartow, for
Appellant.

Ashley Brooke Moody, Attorney General,
Tallahassee, and Donna S. Koch,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


KELLY, BLACK, and SLEET, JJ., Concur.